             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 1 of 39


 1   Yasin M. Almadani (Cal. Bar No. 242798)
     ALMADANI LAW
 2   14742 Beach Blvd., Suite 410
     La Mirada, California 90638
 3   (213) 335-3935 | YMA@LawAlm.com
 4   Attorney for Defendant
 5
                                    UNITED STATES DISTRICT COURT
 6
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
                                         SACRAMENTO DIVISION
 8
 9   UNITED STATES OF AMERICA,                            Case No. 2:18-CR-119-WBS-1
10                 Plaintiff,                             DEFENDANT’S MOTION TO DISMISS
                                                          INDICTMENT
11                         v.
                                                          Hearing Date: TBD
12   FIRDOS SHEIKH,                                       Time:         TBD
13                 Defendant.                             Trial Date: TBD
14                                                        Judge: Hon. William B. Shubb
                                                          Courtroom: Five (14th Floor)
15
16          Defendant Firdos Sheikh, M.D. (“Dr. Sheikh” or “Defendant”), by and through her counsel of
17   record, Yasin M. Almadani, hereby files its Motion to Dismiss the Indictment.
18          This filing is based upon the attached memorandum of points and authorities, the files and records
19   in this case, and such further evidence and argument as the Court may permit.
20
21    Dated: March 23, 2020                           Respectfully submitted,
22                                                    ALMADANI LAW
23
                                                          /s/ Yasin M. Almadani
24                                                    Yasin M. Almadani, Esq.
                                                      Attorney for Defendant
25
26
27
28
                     Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 2 of 39


 1                                                                        TABLE OF CONTENTS
 2   MEMORANDUM OF POINTS AND AUTHORITIES ..................................................................... 1
 3
     I.        INTRODUCTION..................................................................................................................... 1
 4
     II. Summary of the Arguments....................................................................................................... 3
 5
          A.        Sixth Amendment Speedy Trial Violation ......................................................................................... 3
 6
 7        B.        Prosecution’s Reckless Disregard for Its Constitutional Brady Obligations..................................... 5

 8        C.        Outrageous Government Conduct .................................................................................................... 7
 9
     III.           Factual and Procedural History ............................................................................................ 7
10
          A.        Exculpatory/Impeachment Information Disclosed Late on February 25, 2020, in Violation of the
11
          Court’s Brady Disclosure Order. ............................................................................................................. 11
12
13        B.        Communications with the Government and Late Brady Disclosures Since the February 25, 2020

14        Hearing, in Violation of the Court’s Brady Disclosure Order of July 2019 ............................................. 14

15             1.      Failure to Disclose Agents’ Pre-Warrant Knowledge of Cheap Eateries Within One to Three Miles of Dr.

16             Sheikh’s Ranch .............................................................................................................................................................. 15

17             2.      False Immigration Certifications Disclosed on March 11, 2020, Only After a Specific Request by the Defense

18             Along with an Explanation of the Defense’s Impeachment Strategy ............................................................................. 16

19             3.      Failure to Disclose Potentially Perjurious Conduct by Agent Webster in the Sehkon Case ................................. 20

20             4.      Information Concerning Prakash and Alfredo’s Local Contacts Disclosed on March 4 and 13, 2020, Only After a

21             Specific Request by the Defense Along with an Explanation of the Defense’s Impeachment Strategy ........................ 22

22             5.      Providing Misleading Information About the T-Visa Benefits in Violation of Brady ......................................... 22

23             6.      Failure to Disclose the Impeachable Close Relationship Between HSI and Opening Doors ............................... 23

24             7.      Additional Potentially Outstanding Brady Material ............................................................................................. 24

25
     IV.            Legal Standards and Argument ........................................................................................... 24
26
          A.        The Government’s Constitutional Obligations and Ethical Duties ................................................. 24
27
          B.        The Court’s Inherent Supervisory Power to Dismiss an Indictment .............................................. 26
28
                      Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 3 of 39


 1        C.        Government Negligence in Violation of the Sixth Amendment Right to a Speedy Trial................. 28

 2             1.      Legal Standard...................................................................................................................................................... 29

 3             2.      Analysis ................................................................................................................................................................ 29

 4        D.        Reckless Disregard for Government’s Constitutional Obligations ................................................. 31
 5             1.      Legal Standard...................................................................................................................................................... 31
 6             2.      Analysis ................................................................................................................................................................ 32
 7
          E.        Outrageous Government Conduct .................................................................................................. 34
 8
          F.        Other Mitigating Factors ................................................................................................................ 35
 9
10   V.        CONCLUSION ....................................................................................................................... 35
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                 ii
     Defendant’s Motion to Dismiss Indictment                                                                                          Case No. 2:18-CR-119-WBS-1
                 Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 4 of 39


 1                                                 TABLE OF AUTHORITIES
     CASES
 2
     Berger v. United States,
 3      295 U.S. 78 (1935) .......................................................................................................... 26
     Brady v. Maryland,
 4      373 U.S. 83 (1963) .......................................................................................................... 5, 25
     Cone v. Bell,
 5
        556 U.S. 449 (2009) ........................................................................................................ 25
 6   Giglio v. United States,
        405 U.S. 150 (1972) ........................................................................................................ 5, 25
 7   Kyles v. Whitley,
        514 U.S. 419 (1995) ........................................................................................................ 5, 25
 8   United States v. Agurs,
 9      427 U.S. 97 (1976) .......................................................................................................... 25
     United States v. Alderdyce,
10      787 F.2d 1365 (9th Cir. 1986) ........................................................................................ 25
     United States v. Alvarez,
11      86 F.3d 901 (9th Cir. 1996) ............................................................................................ 25, 26
     United States v. Blanco,
12      392 F.3d 382 (9th Cir. 2004) …………………………………………………………6, 25, 28
13   United States v. Chapman,
        524 F.3d 1073 (9th Cir. 2008) ……………………………………………………….. passim
14   United States v. Fulton,
        475 U.S. 657 (1986) ........................................................................................................ 5, 25
15   United States v. Henthorn,
        931 F.2d 29 (9th Cir. 1991) ............................................................................................ 25
16   United States v. Kojayan,
17      8 F.3d 1315 (9th Cir. 1993) ……………………………………………………… 4, 6, 8, 28
     United States v. Leslie,
18      759 F.2d 366 (5th Cir. 1985) .......................................................................................... 26
     United States v. Mendoza,
19      530 F.3d 758 (9th Cir. 2008) ………………………………………………………… passim
     United States v. Restrepo,
20      930 F.2d 705 (9th Cir. 1991) ………………………………………………………… passim
21
     STATUTES
22   28 U.S.C. § 2255 (2018) ....................................................................................................... 20, 21
23
24
25
26
27
28
                Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 5 of 39


 1
                             MEMORANDUM OF POINTS AND AUTHORITIES
 2
     I.     INTRODUCTION
 3
            Issue. It is said that justice delayed is justice denied. The government has delayed and denied
 4
     justice to Defendant Firdos Sheikh, M.D. (“Dr. Sheikh”) by its multiple negligent and reckless failures
 5
     to disclose a number of significant Brady/Giglio items (“Brady material”) for almost two years after
 6
     indictment, despite several warnings by the Court and an explicit Order of the Court to have the items
 7
     produced by the end of August 2019 (DE 63),1 which would have still been over a year after the case was
 8
     indicted. As a result, Dr. Sheikh’s speedy trial, due process, and confrontation rights have been
 9
     substantially prejudiced.
10
            Available Sanctions. Under the Court’s inherent supervisory powers, there are at least three legal
11
     bases for dismissal in this case:
12
            (i) The prosecution’s negligent disregard for its constitutional obligations under Brady/Giglio has
13
     deprived Dr. Sheikh of her speedy trial rights under the Sixth Amendment. Under the factors prescribed
14
     by the Ninth Circuit in United States v. Mendoza, 530 F.3d 758, 762 (9th Cir. 2008), this case must be
15
     dismissed.
16
            (ii) The prosecution’s reckless disregard for its constitutional obligations under Brady/Giglio has
17
     deprived Dr. Sheikh of her right to due process under the Fifth Amendment and confrontation under the
18
     Sixth Amendment. The case must additionally be dismissed under United States v. Chapman, 524 F.3d
19
     1073, 1085 (9th Cir. 2008), because Dr. Sheikh has suffered substantial prejudice and no remedy short
20
     of dismissal would be sufficient to address the prejudice and to restore judicial integrity so that the Court’s
21
     orders are followed with more diligence in the future.
22
            (iii) The agents’ outrageous conduct in ignoring a plethora of exculpatory evidence and providing
23
     objectively false certifications under penalty of perjury to help the alleged victims commit immigration
24
     fraud on the United States Customs and Immigration Services (“USCIS”) in order to fabricate charges
25
     against Dr. Sheikh is conduct that offends a universal sense of justice. The Court may thus use its inherent
26
27
            1
28          “DE” denotes “docket entry” followed by a docket control number.
                                                    1
     Defendant’s Motion to Dismiss Indictment                          Case No. 2:18-CR-119-WBS-1
              Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 6 of 39


 1   supervisory power to dismiss the case under United States v. Restrepo, 930 F.2d 705, 712 (9th Cir. 1991).
 2          Continuing Violations and Lack of Reliability. The DOJ trial attorneys appear to be continuing
 3   their disregard of Brady obligations and this Court’s long overdue order to have Brady material produced
 4   by August 30, 2019. The U.S. Attorney’s Office for the Eastern District of California (recently called
 5   upon to join the case) has confirmed, moreover, that it will not be able to sufficiently review the case
 6   (over 12,000 pages of discovery), including a number of outstanding Brady issues, to confidently
 7   represent that a complete Brady disclosure has been made in time for this briefing, which must move
 8   quickly given the constitutional speedy trial issues raised by Dr. Sheikh. (See Ex. BBB-9). The DOJ
 9   trial attorneys who indicted the case have clearly proven themselves to be unreliable, having made a
10   number of false representations concerning the completeness of their Brady disclosure. (See infra, pp. 8-
11   24). Meanwhile, Dr. Sheikh continues to suffer substantial prejudice in a case where the government

12   appears to have ignored significant exculpatory evidence to begin with.
13          Substantial Prejudice to Dr. Sheikh. Among the most salient forms of prejudice suffered by
14   Dr. Sheikh are the following: (i) the Defense has been forced to reveal a significant portion of its
15   impeachment strategy to the government in order to receive Brady material that should have been
16   provided in the first place; having unfairly secured the Defense’s strategic positions, the government can
17   now use the information to make its own strategic choices about witness selection, preparation, and direct
18   examination, and invariably violates Dr. Sheikh’s due process and confrontation rights; (ii) without a
19   timely Brady disclosure, Dr. Sheikh has not been able bring pre-trial motions with full information, which
20   in turn has hampered her ability to take the case to trial as speedily as the Sixth Amendment guarantees;
21   (iii) Dr. Sheikh was deprived of a significant impeachment opportunity in violation of her confrontations
22   rights when the government called HSI Special Agent Carol Webster (“Webster”) (now retired) to the
23   stand as the key and sole prosecution witness in September and December 2019 without disclosing her I-
24   914B certifications in this case; these certifications show (by all objective standards) that Webster
25   knowingly made false statements under penalty of perjury and affirmatively helped Prakash and Alfredo
26   commit immigration fraud; (iv) Dr. Sheikh has had to borrow and spend tens of thousands of dollars in
27   legal fees and costs, bringing motions and making specific repeated requests to have the government
28
                                                        2
     Defendant’s Motion to Dismiss Indictment                                  Case No. 2:18-CR-119-WBS-1
              Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 7 of 39


 1   comply with its constitutional duty to disclose Brady material; (iv) if the case is not dismissed, Dr. Sheikh
 2   will have to spend tens of thousands of dollars more in additional legal fees and costs to re-brief issues
 3   that were unable to be fully briefed previously because the government had not timely made its Brady
 4   disclosures in compliance with the Court’s July 2019 order; and (v) due to the unreasonable delays, Dr.
 5   Sheikh must now live with the fear of dying due to the COVID-19 pandemic without having a full
 6   opportunity to exonerate herself in this ill-charged case.
 7          Preserving Judicial Integrity and Preventing Future Misconduct. The Court has also been
 8   prejudiced. Judicial integrity requires that the parties have full confidence that court orders will be
 9   followed with all diligence, especially in a criminal case where a court explicitly orders the government
10   to take action. Here, judicial integrity has been undermined by a lack of government diligence in
11   complying with the Court’s Order on July 29, 2019. Precious judicial recourses have been wasted

12   because a number of hearings have been continued; additional resources will be wasted because issues
13   (e.g., Franks and grand jury disclosure) will need to be re-briefed with the more complete information
14   the Defense now has.
15          While dismissal of an indictment is admittedly a rare remedy, this case presents an unusual
16   situation that merits the remedy—an egregious pattern of misrepresentations and violations of the Court’s
17   Brady disclosure order. In addition to addressing the substantial prejudice to Dr. Sheikh, the Court has
18   every authority to dismiss the indictment to ensure that judicial integrity is preserved and that this Court’s
19   orders are taken more seriously by the government in the future. See infra, Chapman, 524 F.3d at 1085;
20   Kojayan, 8 F.3d at 1323-1325. Indeed, this Court would not be the first to dismiss a criminal case prior
21   to trial for a Brady violation such as here. See infra, p. 28, discussing United States v. Theresa Green
22   aka Tracy Tobin, Criminal No. 2004 FEL 6457, Memorandum and Order (November 14, 2008).
23   II.    SUMMARY OF THE ARGUMENTS
24          A.      Sixth Amendment Speedy Trial Violation
25          The Ninth Circuit has held that significant delays in a case resulting from the government’s
26   negligence violate the Sixth Amendment and empower a district court to dismiss an indictment under its
27   inherent supervisory powers. United States v. Mendoza, 530 F.3d 758, 762 (9th Cir. 2008). And while
28
                                                          3
     Defendant’s Motion to Dismiss Indictment                                   Case No. 2:18-CR-119-WBS-1
              Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 8 of 39


 1   the government’s negligence in Mendoza involved delays in apprehending the defendant, the rule
 2   pronounced by the Ninth Circuit was broader, empowering district courts to consider other forms of
 3   government negligence that cause delays. See id. A dismissal may be proper even if the defendant had
 4   waived speedy trial time. Id. Prejudice is presumed where the delay is over one year. Id.
 5          The Constitution mandates Brady/Giglio material to be disclosed early and regardless of whether
 6   the defendant makes a request for it. See Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States,
 7   405 U.S. 150 (1972); Kyles v. Whitley, 514 U.S. 419, 432-33 (1995); United States v. Bagley, 475 U.S.
 8   667, 676 (1985). Early disclosure is crucial not only for trial but also for pre-trial motions, which a
 9   defendant has a right to bring promptly so that the case can proceed toward trial in a speedy fashion.
10          Dr. Sheikh has maintained all along that the government’s case against her is unsupported. When
11   the government indicted her back in June 2018, the Constitution entitled Dr. Sheikh to receive all Brady

12   material early and mount a challenge to it as soon as possible. She has not been able to do that, however,
13   because the government has been withholding Brady material. So, when it appeared that even over a
14   year into the litigation, the government had not been Brady complaint, the Defense turned to this Court
15   to set a Brady disclosure deadline. The Court issued an order on July 29, 2019, that the government
16   produce all Brady material by August 30, 2019. The colloquy between the government and the Court
17   is noteworthy given what occurred thereafter:
18                  MR. NOLAN: The government has already provided all of the material in
                    this case. It’s been basically open discovery.
19
                    THE COURT: Okay. But there’s a difference between what might be Brady
20                  material and open discovery. There can be something outside the file that
                    might be Brady material that would not necessarily be covered by so-called
21                  “open discovery,” so I want to make sure you don’t get caught in some sort
                    of a procedural trap. Make sure you do the necessary inquiries to find out
22                  if there’s any Brady material, either within or outside of the discovery
                    that you've provided and, if so, make sure you provide that by the end
23                  of August.
24   (R/T 7/29/19 at 26 (emphasis added); DE 63).
25          Thereafter, at multiple junctures, the government guaranteed that now all Brady material had been
26   produced, but it had not and, in all likelihood, still has not been produced. (See infra, pp. 8-24). To make
27   matters worse, despite the Court’s order, prosecutors required Defense counsel time and again to reveal
28
                                                         4
     Defendant’s Motion to Dismiss Indictment                                 Case No. 2:18-CR-119-WBS-1
                Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 9 of 39


 1   the Defense’s impeachment strategy before iteratively making various Brady disclosures. By doing this
 2   over and over, the government both unreasonably delayed the case and unfairly secured for itself a near
 3   complete playbook of the Defense’s cross-examination violating due process and confrontation rights.
 4             By the time this motion is fully briefed (still awaiting a decision from the Court), it will have been
 5   nearly nine months since the Court issued its order to produce all Brady material and the case will be
 6   approaching two years with no reliable guarantee that all Brady/Giglio material has been produced. The
 7   delay here (almost two years) is presumptively unreasonable under Mendoza, even if caused only by
 8   government negligence. The case should thus be dismissed for a violation of Dr. Sheikh’s Sixth
 9   Amendment speedy trial right. This would be a relatively mild sanction under the circumstances, because
10   it would only require a finding of negligent conduct, as opposed to reckless, intentional conduct, or
11   outrageous conduct.

12             B.     Prosecution’s Reckless Disregard for Its Constitutional Brady Obligations
13             The Ninth Circuit has held that where there has been a “reckless disregard for the prosecution’s
14   constitutional [Brady] obligations,” the district court is empowered to dismiss the indictment. United
15   States v. Chapman, 524 F.3d 1073, 1085 (9th Cir. 2008); see also United States v. Blanco, 392 F.3d 382,
16   395 (9th Cir. 2004); United States v. Kojayan, 8 F.3d 1315, 1325 (9th Cir. 1993). Moreover, a district
17   court is empowered to dismiss an indictment not only to address the prejudice to the defendant but also
18   to prevent the government from engaging in similar conduct in the future. Id. A district court has
19   tremendous discretion in this regard and may dismiss a case even if it can be tried with the disclosure.
20   See id.
21             In terms of Brady/Giglio, the prosecution holds the cards. Hence, a prosecutor’s representations
22   to the Court and Defense Counsel concerning Brady disclosures must be reliable. But here, the
23   government has proven itself to be unreliable providing one false promise and guarantee after another,
24   which has infected the integrity of the entire proceeding.
25             The government’s conduct shows nothing less than a “reckless disregard for the prosecution’s
26   constitutional obligations.”      Chapman, 524 F.3d at 1085.          Because Brady is self-executing, the
27   government’s Brady/Giglio disclosure obligation was triggered when the case was indicted in June 2018.
28
                                                            5
     Defendant’s Motion to Dismiss Indictment                                     Case No. 2:18-CR-119-WBS-1
              Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 10 of 39


 1   The government was already late when it failed to meet its obligation for over a year after indictment.
 2   When Defendant raised the issue with the Court in July 2019 after beginning to have doubts about the
 3   government’s disclosure representations, the government misrepresented to the Court that it had
 4   “provided all of the material.” (See supra, pp. 8-9). Nevertheless, the Court explained the government’s
 5   Brady obligations to the prosecutors and ordered all Brady material to be produced by the end of August
 6   2019. (See infra, p. 9). But the order had very little effect on the prosecutors. Eight months later, it
 7   appears the government still has not complied. Worse yet, not only did the government show insufficient
 8   diligence in response to the Court’s order, the prosecutors appear to have somewhat disregarded it, turning
 9   Brady on its head by withholding important Brady material at multiple junctures and forcing the Defense
10   to first reveal its thought process and cross-examination strategy with respect to a myriad of important
11   impeachment issues. One of the greatest advantages of cross-examination is the ability to impeach an

12   opponent’s witness without the opponent seeing it coming. But by repeatedly requiring the Defense to
13   first disclose its impeachment strategy before turning over Brady material, the government secured a
14   tremendous advantage, which it will now be able to use to decide what witnesses to call and how to
15   prepare and question those witnesses. This is a due process and confrontation violation that cannot be
16   cured.
17            Furthermore, the government called Special Agent Carol Webster (“Webster”) to the stand
18   without disclosing significant impeachment material, including, inter alia, objectively false statements
19   made by Webster under penalty of perjury in connection with this case. The certifications contain such
20   objectively gross misstatements that it appears the agents in this case were actively helping the alleged
21   victims commit immigration fraud. Webster appears to be under investigation for similar misconduct in
22   a different case—yet another fact known to the government that was never disclosed.
23            The Court has given the government numerous opportunities and warnings to comply with
24   Brady/Giglio even providing guidance back in July 2019. But based on what has happened since, it is
25   clear that the government did not act with sufficient diligence on the Court’s guidance and order.
26   Anything short of dismissal would fail to address the significant prejudice to the Defense and to the Court
27   or to prevent such conduct in the future. See Kojayan, 8 F.3d at 1325 (“the court before which the primary
28
                                                         6
     Defendant’s Motion to Dismiss Indictment                                 Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 11 of 39


 1   misbehavior took place - may exercise its supervisory power to make it clear that the misconduct was
 2   serious, that the government’s unwillingness to own up to it was more serious still and that steps must be
 3   taken to avoid a recurrence of this chain of events”).
 4          C.      Outrageous Government Conduct
 5          “The court may exercise its inherent, supervisory powers to dismiss an indictment because of
 6   outrageous government conduct.” Restrepo, 930 F.2d at 712. In addition to the prosecutorial misconduct
 7   noted above, the agents themselves here appear to have condoned and committed perjury in helping the
 8   alleged victims engage in immigration fraud in order to build an unsubstantiated case against Dr. Sheikh.
 9   The prosecutors then intentionally tried to conceal evidence of the agent’s perjury, which also comprises
10   one of the government’s many violations of the Court’s Brady disclosure order. All this offends a
11   universal sense of justice. Outrageous government conduct is thus an additional ground for dismissal.

12   III.   FACTUAL AND PROCEDURAL HISTORY
13          A complete review of the timeline in this case brings the misconduct and substantial prejudice
14   into focus.
15          On June 26, 2013, Homeland Security Investigations (“HSI”) received a lead from “Opening
16   Doors” (an NGO that assists alleged victims of human trafficking apply for immigration benefits) that
17   workers living on Dr. Sheikh’s property (a 20-acre ranch) were forced to work for little or no pay and not
18   free to leave. (Ex. K at 1).
19          On July 1, 2013, HSI agents conducted a warrantless search of Dr. Sheikh’s ranch by misleading
20   Dr. Sheikh into believing that there was a hostage situation on her property. (Id.). Agents spent at least
21   two if not six hours on the property conducting a “welfare check”; they found no workers on the property.
22   (Id.; R/T 9/30/19, 12/17/19, 12/18/19).2
23          On July 8, 2013, HSI Special Agent Eugene Kizenko (“SA Kizenko”) obtained a search warrant
24   for Dr. Sheikh’s home. (Ex. W). A search pursuant to that warrant was conducted on July 9, 2013. (R/T
25   12/17/19 at 132:14-16).
26          The case was indicted almost five years later on June 21, 2018, just avoiding the statute of
27          2
              “R/T” refers to “Record Transcript” followed by the date of the hearing followed by the page
28   and line numbers, e.g., “R/T 12/17/19 at 135” refers to Record Transcript from 12/17/19 at page 135.
                                                        7
     Defendant’s Motion to Dismiss Indictment                               Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 12 of 39


 1   limitations. (DE 1). DOJ trial attorneys Nolan and Reese received press coverage by name spurred on
 2   by their own press release. (See Ex. JJJ). Thereafter, the government produced heavily redacted
 3   discovery in June 2018 and represented that all discoverable materials had been produced. (See, e.g., Ex.
 4   AAA-1: R/T 7/29/19 at 12-13). (After this initial discovery, nothing more was produced until August
 5   29, 2019, in response to the Court’s Brady disclosure order.).
 6          In April 2019, Dr. Sheikh filed a motion for disclosure of grand jury proceedings and suppression
 7   of evidence and statements. (DE 28-30). Significant Brady material relevant to these motions
 8   remained undisclosed. In June 2019, the Court denied the motion for disclosure of grand jury
 9   proceedings. (DE 53). (However, as a result of the government’s failure to produce Brady material,
10   the Defense and Court were deprived of complete information and the Defense was unable to brief
11   all legal bases for disclosure. If the case is not dismissed, the issue will need to be re-briefed in light of

12   the newly discovered material.).
13          In July 2019, Dr. Sheikh made a request for all Brady material. The purpose of making a general
14   request and not itemizing Brady issues was to avoid revealing the Defense’s cross-examination strategy.3
15   Defense Counsel could not have been clearer about this concern:
16                  MR. ALMADANI: This report actually has some very serious issues that I
                    would like to examine the officer about, and I would prefer if the Court
17                  would allow me to not telegraph my examination because I do think that -- I
                    think there are things that need to be brought to the fore here. And for the
18                  agent and the government to have the benefit of my thinking on this would
                    hinder my ability to cross-examine.
19
     (Ex. AAA-1: R/T 7/29/19 at 14).
20
            The colloquy between the government and the Court later in the hearing (also noted above) is
21
     important to the sequence of events that followed:
22
                    MR. NOLAN: The government has already provided all of the material in
23                  this case. It’s been basically open discovery.
24                   THE COURT: Okay. But there's a difference between what might be Brady
                     material and open discovery. There can be something outside the file that
25                   might be Brady material that would not necessarily be covered by so-called
                     “open discovery,” so I want to make sure you don’t get caught in some sort
26           3
               Throughout this litigation, the Defense has desired to keep its cross-examination strategy
27   confidential. For example, at the hearing on September 30, 2019, the Defense declined to give its
     exhibit binder to the government in advance in order to preserve the impeachment value. (R/T
28   9/30/2019 at 61).
                                                         8
     Defendant’s Motion to Dismiss Indictment                                  Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 13 of 39


 1                  of a procedural trap. Make sure you do the necessary inquiries to find out
                    if there’s any Brady material, either within or outside of the discovery
 2                  that you've provided and, if so, make sure you provide that by the end
                    of August.
 3
     (Ex. AAA-1: R/T 7/29/19 at 26 (emphasis added); DE 63). At another point in the same hearing, the
 4
     government had assured the Court that it was “certainly not hiding the ball in any shape or form and that
 5
     all discovery [had] been provided.” (Ex. AAA-1 at 13). (As it was later revealed, the government’s
 6
     representations concerning the completeness of its production were untrue.)
 7
            On August 8, 2019, the Defense sent a letter to the prosecutors expressing concerning about the
 8
     heavily redacted discovery. (Ex. BBB-1). The Defense also highlighted the importance of a full Brady
 9
     review including delving into immigration benefits and speaking with the agents to explore whether there
10
     was exculpatory/impeachment material not contained in the reports. (Id.).4 The Defense again avoided
11
     itemizing Brady material so to avoid detailing its cross-examination strategy, which the Defense
12
     understood it did not need to do because providing Brady material is the government’s constitutional
13
     duty. (See id.). The Defense sent a follow-up letter on August 9, 2019. (Ex. BBB-2).
14
            On August 14, 2019, the government replied with a letter stating that it was conducting a full
15
     Brady/Giglio review consistent with the Court’s order and would provide all such material to the Defense
16
     by August 30, 2019. (See Ex. BBB-2). With its letter, the government included discovery with “fewer
17
     redactions,” but the discovery remained heavily redacted, including, as it turned out later, redactions of
18
     Brady/Giglio material.
19
            On August 29, 2019, the government sent a follow-up letter representing that it had complied with
20
     the Court’s Brady disclosure order. (See Ex. BBB-3). (As it was later revealed, the government’s
21
     representation was untrue.)
22
            On September 23, 2019, prosecutors sent an email representing that they had reviewed agent notes
23
     and found nothing noteworthy to produce except one set of notes that were coincidentally favorable to
24
     the government. (See Ex. BBB-4). (As it was later revealed, the government’s representation was
25
            4
26             See, e.g., United States v. Toilolo, No. 11-00506 LEK, 2014 U.S. Dist. LEXIS 34571, at *19
     (D. Haw. Mar. 17, 2014) (“While the initial statement was not memorialized in a written statement,
27   report, or notes, it was known to law enforcement, and the Government’s counsel should have disclosed
     this information by letter as Brady/Giglio material. Failure to notify defense counsel therefore
28   constitutes a Brady/Giglio violation.”).
                                                           9
     Defendant’s Motion to Dismiss Indictment                                  Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 14 of 39


 1   untrue.)
 2          On a break at the hearing on September 30, 2019, Defense counsel inquired in person about the
 3   completeness of the government’s disclosure, and the prosecutors again confirmed that they had done a
 4   very thorough review and that there was nothing left to produce. (Declaration of Yasin M. Almadani
 5   (“Almadani Decl.”) at ¶ 5). (As it was later revealed, the government’s representations and
 6   assurances were untrue.)
 7          On a break at the hearing on December 18, 2019, Defense counsel again inquired in person about
 8   the completeness of the government’s disclosure, and the prosecutors again confirmed that they had done
 9   a very thorough review and that there was nothing left to produce. (Almadani Decl. at ¶ 6). (As it was
10   later revealed, the government’s representations and assurances were untrue.)
11          At the September 30 and December 18, 2019, suppression proceedings, the government had called

12   Agent Webster as its sole and star witness; her credibility was at issue against several Defense witnesses.
13   Yet, as will be demonstrated below, the government had intentionally withheld significant Brady/Giglio
14   material concerning Agent Webster’s veracity—to wit, objectively perjurious statements made by
15   Webster in this case. (See infra., pp. 16-21).
16          At the same suppression proceedings, Dr. Sheikh presented evidence that the subsequent search
17   of her home conducted on July 9, 2013 (pursuant to the July 8 warrant) was unconstitutional, because the
18   warrant affidavit contained several material misrepresentations and/or omissions. Upon Dr. Sheikh’s
19   presentation, the Court commented, “Well, the arguments that have been made are substantial, and I don’t
20   want either side to be prejudiced by the procedural posture of the case.” (R/T 12/18/19 at 372:8-10). The
21   Court set a briefing schedule on the Franks challenge and a hearing was scheduled on February 25, 2020.
22          As it turns out, despite numerous confirmations to Defense Counsel and the Court that a full Brady
23   review had been conducted and there was no Brady material left to disclose, the government had failed
24   to disclose agent notes that have been in the government’s possession for seven (7) years containing
25   significant exculpatory and impeachment material. A Franks hearing created risk that Defense Counsel
26   (and the Court) may inquire about the review and content of agent notes. Knowing this, instead of
27   disclosing the notes prior to the Franks briefing, the prosecutors kept the notes undisclosed as they first
28
                                                         10
     Defendant’s Motion to Dismiss Indictment                                 Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 15 of 39


 1   attempted to have the Court convert the Franks hearing into a status conference. (See DE 85 at 20 (“The
 2   government, therefore respectfully requests that this Court convert the February 25, 2020, Franks hearing
 3   to a status conference to schedule a trial date.”)). The prosecutors then waited for the entire matter to be
 4   briefed. Three business days before the Franks hearing, when it became clear that the hearing would
 5   move forward, did the government finally disclose three sets of agent notes, representing that one
 6   exculpatory fact contained in the notes had not been previously produced. The government’s attempt
 7   to minimize its violation of the Court’s Brady disclosure order, which the government also tried to
 8   repeat at the February 25 hearing, was a misrepresentation, as well. (See Ex. AAA: R/T 2/25/20 at
 9   13). As it turned out, several exculpatory facts had not been disclosed. Worse yet, had the hearing been
10   cancelled per the government’s request, the government may have escaped producing the notes
11   altogether.

12          A.      Exculpatory/Impeachment Information Disclosed Late on February 25, 2020, in
                    Violation of the Court’s Brady Disclosure Order.
13
            Contained only in the agents’ notes and produced for the very first time on the eve of the Franks
14
     hearing were the following Brady facts:
15
           1.       On July 2, 2013, Alfredo informed agents that he told Sheikh that he was
16
                    going to leave a week prior to actually leaving and she said it was fine. (Ex.
17
                    DDD at 11528). This negates Alfredo’s claim of forced labor and the
18
                    government admitted that it was a Brady violation to not disclose it.
19
                    (Ex. AAA: R/T 2/25/20 at 13).
20
           2.       On July 2, 2013, Alfredo informed agents that he had a brother in Texas
21
                    who was a legal permanent resident. (Ex. DDD at 11535). The fact that
22
                    Alfredo actually had family in the United States further negates the claim
23
                    that Alfredo had nowhere to go and no one to turn to as alleged by him and
24
                    the agents. Agents’ knowledge of this fact prior to the warrant affidavit
25
                    being authored is likewise Brady material for a Franks hearing and trial.
26
           3.       On July 2, 2013, Alfredo informed agents that Dr. Sheikh never raised her
27
                    hand on anyone. (Ex. DDD at 11535). The fact that the alleged victim
28
                                                         11
     Defendant’s Motion to Dismiss Indictment                                 Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 16 of 39


 1                  admitted that Dr. Sheikh never hit anyone further negates the claim of
 2                  forced labor. Agents’ knowledge of this fact prior to the warrant affidavit
 3                  being authored is likewise Brady material for a Franks hearing and trial.
 4         4.       On June 26, 2013, Gildardo informed agents that Dr. Sheikh was a woman
 5                  over the age of 50 who lived alone, while Prakash and Alfredo (the alleged
 6                  victims) were 40-year-old men.       (Ex. EEE at 11538).        The agents’
 7                  knowledge of Dr. Sheikh’s age is reflected nowhere in the reports. In a
 8                  forced labor case, the fact that there are agent notes showing that, prior to
 9                  authoring the search warrant affidavit, agents were clearly informed by one
10                  of their own witnesses that the alleged victims were two men at least 10
11                  years younger than the 50+ year-old woman (Sheikh) living alone who was

12                  allegedly their oppressor further supports the claim that agents were not
13                  entirely truthful with the magistrate. This is fruitful impeachment material
14                  for a Franks hearing and trial.
15         5.       On June 26, 2013, Gildardo informed agents that Dr. Sheikh was not present
16                  at the ranch six days out of the week from 9 a.m. to 3 a.m. (Ex. EEE at
17                  11545). The fact that Dr. Sheikh lived alone and was at the property only
18                  six hours a night, six days out of the week begs the question when she would
19                  be around to enforce the draconian schedule alleged by Prakash and
20                  Alfredo. This vitiates the claim of forced labor, and thus falls under
21                  Brady/Giglio. Agents’ knowledge of this fact prior to the warrant affidavit
22                  being authored is likewise Brady material relevant both to a Franks hearing
23                  and trial.5
24         6.       On June 26, 2013, Gildardo informed agents that Alfredo and Prakash
25                  would work from 7:30 a.m. to 3:30 p.m., which appear to be reasonable
26          5
               The government had previously disclosed that the witnesses had stated that Dr. Sheikh was
27   gone from the property six days a week from 9 a.m. to after midnight, but the Defense would submit
     that the fact that the government knew that she was gone an entire third of the night (until 3 a.m.) is
28   significant and has a greater impact on the fact finder in terms of a forced labor charge.
                                                          12
     Defendant’s Motion to Dismiss Indictment                                  Case No. 2:18-CR-119-WBS-1
            Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 17 of 39


 1                 work hours. (Ex. EEE at 11540). Moreover, this information directly
 2                 contradicted Alfredo and Prakash’s ridiculous claims (and Agent
 3                 Webster’s certification under penalty of perjury) that they worked 12
 4                 and 14 hours a day in order to cast themselves as victims of “severe” human
 5                 trafficking, which is the type of hardship required to obtain a T-Visa. In
 6                 this way, the alleged victims could help the government prosecute this
 7                 unsupported case. Agents’ knowledge of this fact prior to the warrant
 8                 affidavit being authored is likewise Brady material relevant to both a Franks
 9                 hearing and to trial.
10         7.      On July 1, 2013, Prakash informed agents that prior to his work with Dr.
11                 Sheikh, he was homeless for two months after which he took up

12                 employment with a man named James Brewer; Brewer gave Prakash a place
13                 in a camper and $200 per month, and Prakash voluntarily worked there until
14                 Brewer had no work remaining; Prakash was then referred to Dr. Sheikh.
15                 (Ex. FFF at 11548). The fact that Prakash was voluntarily working for
16                 lower pay with Brewer and sought a referral to Sheikh further negates the
17                 claim of forced labor. It should be noted that Dr. Sheikh had no obligation
18                 to house or employ any of these men, and it is clear from their own
19                 statements and the photos of the open ranch that they were free to leave at
20                 any time. Agents’ knowledge in this regard prior to the warrant affidavit
21                 being authored is likewise Brady material for a Franks hearing and trial.
22         8.      On July 1, 2013, Prakash informed agents that he had a friend living nearby
23                 in Fruitridge, CA. (Ex. FFF at 11549). The fact that Prakash had a friend
24                 living nearby further negates the claim that Prakash had nowhere to go and
25                 no one to contact, and thereby negates the claim of forced labor. Agents’
26                 knowledge of this fact prior to the warrant affidavit being authored is
27                 likewise Brady material for a Franks hearing and trial.
28
                                                        13
     Defendant’s Motion to Dismiss Indictment                                Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 18 of 39


 1           Even if the Court finds any one of these facts by themselves to not be sufficiently significant, their
 2   combination and, more importantly, the agents’ pre-warrant knowledge of these facts in combination with
 3   other exculpatory facts (see generally Declaration of Former Supervisory HSI Special Agent David
 4   Wright (“Wright Decl.”)) is certainly quite significant under Brady/Giglio. Furthermore, the fact that the
 5   agents sought a warrant to invade Dr. Sheikh’s home and privacy yet hid a plethora of exculpatory
 6   material from the magistrate is itself impeachment material for trial.
 7           At the hearing on February 25, 2020, the government acknowledged a single Brady violation
 8   while trying to minimize others. Thereafter, the Court had to repeatedly explain the government’s Brady
 9   obligations to the prosecutors as they tried to make excuses to cover their violations. (Ex. AAA: R/T
10   2/25/20 at 15, 25). The Court found that Dr. Sheikh, Defense Counsel, and the Court had already suffered
11   prejudice as a result of the government’s admitted Brady violation as of the February 25 hearing.

12   Importantly, the Court stated:
13                  As you point out, Dr. Sheikh has a right to have this case brought to trial,
                    and brought to trial quickly.
14
                    Now, if I hear again that there’s material that I find to be Brady material
15                  that hasn’t been turned over after this, I guarantee you the sanctions are
                    going to be as severe as the law allows.
16
     (Ex. AAA: R/T 2/25/20 at 27) (emphasis added).
17
             The Court later reiterated the point:
18
                    They’ve already been ordered to turn over Brady material. If they haven’t,
19                  that’s the violation. They don’t get to keep coming back and saying: How
                    much Brady do we give you now? How much Brady do we give you later?
20                  When do we give it to you? They don’t get to do that. They are
                    representing to the Court that they have given you all Brady material.
21                  If that representation is false, we’ll deal with it.
22   (Ex. AAA: R/T 2/25/20 at 33) (emphasis added). As it turns out, the government’s representation to
23   the Court concerning the completeness of its Brady disclosure was false even on the February 25,
24   2020.
25           B.     Communications with the Government and Late Brady Disclosures Since the
                    February 25, 2020 Hearing, in Violation of the Court’s Brady Disclosure Order of
26                  July 2019
27           Since the February 25, 2020 hearing, the Defense has had to insist and explain its impeachment
28
                                                          14
     Defendant’s Motion to Dismiss Indictment                                   Case No. 2:18-CR-119-WBS-1
              Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 19 of 39


 1   strategy for any Brady items the Defense seeks from the government. The resulting due process and
 2   confrontation violations have been unfair.
 3                   1.      Failure to Disclose Agents’ Pre-Warrant Knowledge of Cheap Eateries Within
                             One to Three Miles of Dr. Sheikh’s Ranch
 4
              As discussed at the February 25, 2020 hearing, exculpatory/impeachment information relevant to
 5
     both the Franks issue and trial falls within the ambit of Brady/Giglio. As such, the agents’ knowledge of
 6
     exculpatory facts prior to the warrant being executed was relevant.
 7
              One salient allegation in the government’s warrant narrative (Ex. W) was that Prakash (Witness
 8
     2) and Alfredo (Witness 3) were being starved by Dr. Sheikh and did not have sufficient access to food.
 9
     The agents’ pre-warrant knowledge of three key facts taken together would completely undercut this
10
     allegation in a Franks analysis and would serve as impeachment for trial: (1) The ranch was very easy to
11
     leave, and Dr. Sheikh was almost never there; (2) Dr. Sheikh paid the men $300-$400 per month and the
12
     men were free to walk off (as they eventually ended up doing) and earn money elsewhere; and (3) there
13
     was a strip mall with cheap eateries and a convenience store within about a mile of the ranch and other
14
     fast food establishments within three miles of the ranch that agents would need to pass on the way to the
15
     ranch.
16
              It is the agents’ pre-warrant knowledge of this third fact, the nearby cheap eateries, that
17
     government failed to disclose despite having the information and despite understanding that the fact was
18
     important to one of Dr. Sheikh’s Franks arguments. Indeed, the Defense raised the precise issue in its
19
     Franks motion (DE 84) suspecting it to be true, but there was nothing in the discovery with which to
20
     cross-examine or impeach the agents on this fact. The agents’ knowledge of the surrounding area and
21
     their operational plans (both within the government’s possession) would provide the cross-examination
22
     material for the Franks hearing; this was exculpatory/impeachment material that needed to be disclosed
23
     under Brady, at least in letter form after a review of operational plans and sufficient conversation with
24
     the agents.6
25
              Under Kyles, this Brady material should have been disclosed soon after the case was indicted, but
26
27            6
             See, e.g., Toilolo, No. 11-00506 LEK, 2014 U.S. Dist. LEXIS 34571, at *19 (D. Haw. Mar. 17,
28   2014) (material need not be memorialized to be discoverable under Brady/Giglio).
                                                       15
     Defendant’s Motion to Dismiss Indictment                             Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 20 of 39


 1   certainly no later than the August 30, 2019 deadline set by the Court’s July 2019 order. To date, the
 2   DOJ trial attorneys have provided insufficient information in this regard. (See Ex. BBB-8, ¶ 4).
 3                  2.      False Immigration Certifications Disclosed on March 11, 2020, Only After a
                            Specific Request by the Defense Along with an Explanation of the Defense’s
 4                          Impeachment Strategy
 5          Agent Webster’s central role in the charges against Dr. Sheikh cannot be overstated. (See DE 92
 6   at 6-7). Indeed, she was the government’s star witness at the proceedings in September and December
 7   2019 and is likely to be a key trial witness.
 8          On March 6, 2020, the Defense independently learned that a Magistrate Judge in this District has
 9   ordered discovery on what appear to be credible allegations of perjury against Special Agent Webster in
10   another matter for helping an alleged victim commit immigration fraud. United States v. Sekhon, et al.
11   Case No. 2:06-CR-0058-JAM-EFB P. Yet the government had failed to disclose this very serious issue.

12   On this basis, on March 6, 2020, the Defense wrote the government a letter insisting that it produce, inter
13   alia, HSI’s I-914B certifications in support of the alleged victims’ T-Visa applications in this case; it
14   appears there should be seven (7) such certifications for the seven (7) alleged victims who have received
15   T-Visas. (Ex. BBB-5 at ¶ 7). The certifications should have been produced under Brady/Giglio and this
16   Court’s July 2019 order.
17          Instead of following the Court’s order, however, the government required the Defense to first
18   provide its impeachment positions and Defense strategy before disclosing two certifications without
19   providing any indication whether there are more. (See Ex. BBB-5 at ¶ 7; Ex. BBB-6). These certifications
20   were disclosed on March 11, 2020, only after the Defense had filed its discovery reply. The certifications
21   contained objectively (or at least arguably) perjurious statements by Agent Webster in support of the T-
22   Visa applications for Prakash and Alfredo.
23          As to Prakash, Agent Webster certified under penalty of perjury (on October 6, 2014) the
24   following statements despite clear evidence to show that the agent knew the statements were false and
25   exaggerated (see bold portions):
26          “[Prakash Karki] worked ten to twelve hours a day, seven days a week for very little pay. . . .
27   The gates to the property were secured with chains and padlocks. [Prakash] was not given a key
28
                                                         16
     Defendant’s Motion to Dismiss Indictment                                 Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 21 of 39


 1   therefore not able to freely leave the property. Sheikh often threatened [Prakash] with deportation. On
 2   July 1, 2013, [Prakash] escaped with the help of HSI who found him hiding on the property during a
 3   welfare check.” (Ex. LLL at 12348 (emphasis added)).
 4          As to Alfredo, Agent Webster certified under penalty of perjury (on October 6, 2014) the
 5   following statements despite clear evidence to show that the agent knew the statements were false and
 6   exaggerated (see bold portions):
 7          “[Alfredo]7 worked twelve hours a day, seven days a week for very little pay. . . . The gates
 8   to the property were secured with chains and padlocks. He was not given a key, therefore, could not
 9   freely leave. [Alfredo] was often hungry and had no means to leave to purchase food. Sheikh
10   threatened Alfredo with deportation. . . . On June 24, 2013, [Alfredo] escaped with the help from a
11   previous employee.” (Ex. MMM at 12351 (emphasis added)).

12          The false impression Agent Webster provided in her certifications was that of a locked-down
13   compound with production-ranch- or sweatshop-style work hours, that required outside assistance to
14   escape. But as the Court has seen for itself, it is undeniable that this was a beautiful residential ranch
15   that was wide open and very easy to walk off of. (Ex. G-I). The Court actually commented how easy it
16   would have been to leave:
17                  MR. ALMADANI: The Court itself saw in Exhibit G how easy it is to just
                    walk across this little opening area here, Your Honor. . . . then to go over
18                  that little hurdle fence that was there and you’re on Clark Lane; less than a
                    mile and a half, you’re at a strip mall.
19
                    THE COURT: You don’t even have to go over the top; you can go right
20                  through the slats.
21   (RT 12/18/2019 at 368, lines 11-17).
22          Webster saw this for herself when she went to the property for a welfare check on July 1, 2013
23   and then again on July 9, 2013, to execute a search warrant that itself was obtained by misleading the
24   magistrate (an issue to be briefed further if the case is not dismissed). The agents also knew that there
25   were cheap eateries a short distance away from the ranch; the agents’ pre-warrant knowledge in this
26   regard is Brady/Giglio material that was also kept from the Defense until March 2, 2020. (DE 90 at 4-5;
27          7
             The government has recently disclosed that Alfredo’s actual name is “Elfego-Lopez.” For
28   purposes of continuity and to avoid confusion, the Defense will continue to use “Alfredo.”
                                                        17
     Defendant’s Motion to Dismiss Indictment                               Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 22 of 39


 1   Ex. I). Therefore, as demonstrated above, Webster knew quite well that both Alfredo and Prakash could
 2   easily walk off the ranch, had access to cheap eateries and a convenience store a short walk away;
 3   moreover, they had no rent or other necessary expenses and were admittedly receiving at least several
 4   hundred dollars a month. These facts known to Webster demonstrate that she was not being honest when
 5   she certified that “[Alfredo] . . . had no means to leave to purchase food.”
 6          Furthermore, the statements that Alfredo “could not freely leave,” needed help to “escape,” and
 7   was being threatened with deportation are further belied by (the late produced) agent notes of Alfredo’s
 8   own admission that he told Sheikh he was going to leave a week prior to actually leaving and she said it
 9   was fine; he then left without incident. (Ex. DDD at 11528). Webster also knew from Gildardo that
10   Gildardo had twice previously asked Alfredo to leave and that Alfredo chose to stay hoping to make more
11   money. (Ex. T at 11169).

12          Moreover, only after a specific request from the Defense explaining its impeachment strategy, the
13   government disclosed for the first time on March 4, 2020, previously redacted Brady material showing
14   that Webster knew Alfredo had a friend with a local Sacramento area phone number that he could call,
15   which demonstrated that Alfredo was lying when he said he had lost all phone numbers and had no one
16   to contact, and Webster knew that.
17          The government’s March 13, 2020 disclosure of previously redacted material (again, made only
18   after the Defense explained the Brady/Giglio significance) shows that Alfredo used this local number to
19   text message his friend on June 29, 2013 (the day Alfredo freely left); Alfredo was stealing from Dr.
20   Sheikh and had attempted to sell her son’s dirt bike just before he left. (See Ex. PPP). Agent knew about
21   this and when Special Agent Reesch asked about the text message, Alfredo admitted to the theft, but said
22   that he was doing it for food. This explanation made no sense, however, because Alfredo was planning
23   to leave that very day and he had informed Dr. Sheikh of such without any protest from her; his plan was
24   to go to Opening Doors to try to secure immigration benefits, which agents knew he did. There was no
25   excuse for him to steal from Dr. Sheikh. It is fiction to believe that the experienced human-trafficking
26   agents in this case did not understand (as anyone would) that genuine trafficking victims of (presumably
27   scared of their oppressor) do not voluntarily choose to stick around when having the option to leave, then
28
                                                         18
     Defendant’s Motion to Dismiss Indictment                                 Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 23 of 39


 1   tell the oppressor they are going to leave a week in advance, then try to steal and sell the oppressor’s
 2   property on the day they plan to leave (because she is gone most of the time), and then leave freely
 3   without incident. Special Agent Rachel Reesch (Reesch) (who was involved in the I-914B certification
 4   process with Agent Webster (see Ex. NNN at USA011499-011502), and who is believed to have testified
 5   before the grand jury) learned this additionally exculpatory information and yet allowed the immigration
 6   fraud to persist. Webster certified these false statements under penalty of perjury, helping Prakash and
 7   Alfredo commit immigration fraud so they would continue providing the same story in this case, while
 8   Agent Reesch assisted despite knowing better.
 9           Prakash’s certification almost mirrors Alfredo’s and is false for many of the same reasons as
10   Alfredo’s. In addition, the Agent Webster’s certification that Prakash was found hiding “on” the property
11   and required HSI’s help to “escape” is a complete lie. Two separate HSI reports show that Prakash was

12   easily able to leave the property and was found hiding “outside” the property. (Ex. K and U). Moreover,
13   case reports and agent notes show that Webster knew that Gildardo, Alfredo, and another Vietnamese
14   family did some work for Dr. Sheikh and then left her property freely without any incident. (See Wright
15   Decl.). Prakash himself left without incident and when HSI asked him to place monitored calls to Sheikh
16   on July 1, 2013, presumably to goad her into making threats, she was very nice to Prakash and never
17   threatened him to come back, which completely undercut his story about deportation threats. (Wright
18   Decl. at ¶ g).
19           As for the exaggerated work hours (“twelve hours a day, seven days a week”), agent notes
20   (produced late on February 19, 2020) in violation of the Court’s Brady disclosure deadline further
21   demonstrate the falsity of Agent Webster’s perjurious certification. On June 26, 2013, Gildardo had
22   informed Webster that Alfredo and Prakash would work from 7:30 a.m. to 3:30 p.m. (Ex. EEE at 11540),
23   which was a far cry from the “twelve hours, a day seven days a week” Webster had certified for both
24   Prakash and Alfredo. Gildardo had also informed Webster that Dr. Sheikh was a woman over 50 years
25   old living alone who was not present at her ranch sixdays out of the week from 9:00 a.m. to 3:00 a.m.
26   while the alleged “victims” were 40-year-old men. (Ex. EEE at 11538 and 11545). Prakash and Alfredo
27   also confirmed that Dr. Sheikh was away from the ranch six days out of the week from 9 a.m. to past
28
                                                        19
     Defendant’s Motion to Dismiss Indictment                               Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 24 of 39


 1   midnight. Under these facts, it is difficult to imagine how Dr. Sheikh would enfor the draconian work
 2   hours that Agent Webster certified knowing all of this. Finally, Gilardo had also stated that the men
 3   would water the plants (i.e., turn on sprinkler valves) and feed 8-12 animals, mostly birds. The idea that
 4   three men, two of them working 12-14 hours days, 7 days a week were needed to accomplish these tasks
 5   is laughable. Most lay people, let alone an experienced agent, would understand this. A review of the
 6   Wright Declaration, which carefully analyzes the agents’ notes and reports, provides a detailed
 7   understanding of how no experienced agent could have objectively believed what Agent Webster certified
 8   under penalty of perjury. This was immigration fraud plain and simple.
 9          It is clear that the foregoing certifications created a grossly false impression based on Webster’s
10   knowledge evidenced in reports, agent notes, and elsewhere. Had the government timely produced the
11   Brady/Giglio material, the Defense would have been able to show on cross-examination (when Webster

12   took the stand in September and December 2019 and her credibility was on the line against numerous
13   Defense witnesses) that Webster had apparently made false statements under penalty of perjury. The
14   Defense was deprived of this important impeachment opportunity in violation of her confrontation rights.
15          Moreover, the prosecutors were fully aware of these apparently false certifications, as they
16   are referenced in Mr. Reese’s letter of August 19, 2019 (Ex. BBB-3, ¶ 1-2), as well as the T-Visa
17   immigration applications of Prakash and Alfredo. The immigration applications were produced in their
18   entirety with the exception of these certifications that appear to have been selectively omitted as the
19   prosecutors continued to assure Defense and the Court that there was nothing more to see. (See
20   Ex. NNN and OOO).
21          Finally, in its letter of March 11, 2020, the government seemed to indicate that, despite its
22   numerous prior representations that a full Brady review had been completed by the Court set deadline of
23   August 30, 2020, review of agent communications appears to be incomplete. (See Ex. BBB-6 at ¶ 1
24   (review “will continue”)). Given the prosecutors poor track record, however, there is little faith that the
25   review was or will be reliable or that material has been or will be appropriately disclosed.
26                  3.      Failure to Disclose Potentially Perjurious Conduct by Agent Webster in the
                            Sehkon Case
27
            Agent Webster’s objectively false statements in this case show conduct similar to the perjury
28
                                                         20
     Defendant’s Motion to Dismiss Indictment                                 Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 25 of 39


 1   allegations pending against her in United States v. Sekhon, et al. Case No. 2:06-CR-0058-JAM-EFB P,
 2   where Magistrate Judge Brennen has ordered discovery in the Section 2255 habeas corpus context.
 3   Securing a court’s permission to move forward with discovery and investigation on a motion brought
 4   under 28 U.S.C. § 2255 is no easy task. It requires specific, credible allegations with supporting facts
 5   sufficient to show significant constitutional violations resulting in prejudice. (See Ex. CCC at 5-6).
 6   Prosecutors did not disclose this information.
 7          Agent Webster’s central role in the charges against Dr. Sheikh is significant. Agent Webster was
 8   the supervisor and a lead agent in the case. She authored numerous reports, and many of the charges filed
 9   against Dr. Sheikh, including the false statements charges, result directly from Webster’s interviews and
10   reports in the case. Webster was also the agent that testified before this Court in September and December
11   2019, where she gave a starkly different account than the Defense witnesses whose accounts were all

12   consistent with one another. Webster’s credibility was directly on the line and the Defense identified
13   several areas where her credibility was impeached by conflicting evidence.
14          On March 6, 2020, the Defense learned for the very first time that on December 17, 2017, a court
15   in this District had granted an evidentiary hearing on a Section 2255 motion and ordered investigation
16   and discovery on the basis of what appear to be factually supported allegations that Webster may have
17   committed perjury and overlooked the immigration fraud of one of her alleged victims, and the
18   government may have elicited false testimony and failed to disclose Brady material in that matter. (See
19   Ex. CCC at 1, 6-7; Declaration of Yasin M. Almadani (“Almadani Decl.”) at ¶ 2). The allegations appear
20   to be supported by a number of declarations before the court.
21          A finding of perjury against Webster in the Sekhon case, especially given the objectively false
22   certifications in this case (noted above), will obviously have a direct impact on this case. But it appears
23   that the prosecutors in this case have not done their Brady due diligence relating to Sekhon case; there is
24   information in that case that the government has access to and the Defense does not. But instead of doing
25   a faithful Brady review, the prosecutors appear to have intentionally concealed even the dubious I-914B
26   certifications in this case, and have still not disclosed additional certifications that may exist or confirmed
27   that they do not exist.
28
                                                           21
     Defendant’s Motion to Dismiss Indictment                                    Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 26 of 39


 1                  4.      Information Concerning Prakash and Alfredo’s Local Contacts Disclosed on
                            March 4 and 13, 2020, Only After a Specific Request by the Defense Along
 2                          with an Explanation of the Defense’s Impeachment Strategy
 3          As the Court is aware, the government produced heavily redacted discovery in this case, and
 4   despite the Defense’s repeated requests, refused to provide unredacted discovery. Intentionally redacted
 5   from the discovery was the agents’ knowledge of impeachment information against Prakash and
 6   Alfredo’s claim that they did not know anyone in the area and had nowhere to go in the area. It turns out
 7   that on July 1, 2013 (the very first day agents came to Dr. Sheikh’s property and found Prakash hiding in
 8   the bushes outside the property), Prakash had provided a local Sacramento area telephone number to
 9   agents where he could be reached, which impeached his claim that he had nowhere to go and no one to
10   contact; this also contradicted what the magistrate was led to believe for the search warrant. The
11   information is important not only for cross-examination at trial but also for the Franks hearing, and it

12   would not have been available to the Defense had the Franks hearing proceeded as last scheduled on
13   February 25, 2020.      The government actually kept the information intentionally concealed (by
14   affirmatively redacting it) requiring the Defense to first identify its impeachment value (and Defense
15   strategy) before making the Brady disclosure. (See Ex. BBB-7)
16          Finally, on March 4, 2020, the government disclosed to the Defense for the first time that on July
17   1, 2013, Prakash had provided agents with a local Sacramento area phone number for “a friend of
18   Alfredo.” This completely impeached Alfredo’s claim that he had lost all phone numbers and had no one
19   to contact with the cellular phone Dr. Sheikh had provided. According to agent reports, he was using the
20   phone to steal and sell her personal property. (Ex. PPP).
21                  5.      Providing Misleading Information About the T-Visa Benefits in Violation of
                            Brady
22
            In response to the Court’s order to provide all Brady material by August 30, 2019, the government
23
     sent a letter on August 29, 2019, that contains misleading information. In that letter, the prosecutor stated
24
     that seven of the government’s witnesses had received “T-Visas” in this case. (Ex. BBB-3). The
25
     prosecutor went on to explain, “A T-Visa is a temporary immigration benefit that enables certain victims
26
     of a severe form of human trafficking to remain in the United States for up to 4 years if they have assisted
27
     law enforcement in an investigation or prosecution of human trafficking. T-Visa nonimmigrant status is
28
                                                          22
     Defendant’s Motion to Dismiss Indictment                                  Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 27 of 39


 1   also available for certain qualifying family members of trafficking victims.” (Ex. BBB-3 at 3 (emphasis
 2   added)). That was the full extent of the prosecutor’s explanation of the benefit, which turned out to be
 3   misleading. Defense counsel took the prosecutor at his word and understood the T-Visa benefit in this
 4   case would only allow for a temporary stay in the United States for up to four years.
 5           However, on or about March 5, 2020, Defense Counsel coincidentally learned that the T-Visa can
 6   actually be converted to a permanent residency (green card) as long as the victim continues to assist law
 7   enforcement in the case and the prosecution of the alleged trafficker is completed. (Almadani Decl. at
 8   ¶ 3). This is a highly significant part of the benefit that would motivate the victims in this case to lie on
 9   the stand. Nothing about this primary benefit and the motivation to lie was disclosed. By affirmatively
10   providing a misleading and incomplete description of the T-Visa benefit (omitting the most significant
11   benefit), the government lulled the defense into a false impression. To date, the full extent of the benefits

12   available to the victims are unknown to the Defense. (Ex. BBB-8).
13           When the government attorney takes it upon himself to explain a benefit, especially the complex
14   immigration context, that description should be fully accurate, and the Defense should be able to fully
15   rely on it. For the government to have misled the Defense in this way is reckless.
16                   6.      Failure to Disclose the Impeachable Close Relationship Between HSI and
                             Opening Doors
17
             On March 9, 2020, the Defense independently learned for the first time that HSI and Opening
18
     Doors may have a long-standing relationship whereby Opening Doors helps HSI increase its prosecution
19
     statistics by finding and referring alleged victims, and HSI in turn gives significant sums of money to
20
     Opening Doors. (Almadani Decl. ¶ 4). The information remains unverified and the Defense remains
21
     unaware of the details of this relationship. If true, this relationship naturally creates an illicit incentive to
22
     overlook exaggerated stories of alleged victims as HSI increases its prosecution statistics and for Opening
23
     Doors to collects grant money, each giving the other the appearance of legitimacy.
24
             The impeachment potential is particularly significant in this case because an examination of the
25
     evidence here shows that HSI and Opening Doors together pushed through T-Visa applications of
26
     Prakash, Alfredo, and at least five other witnesses by rubber stamping obviously exaggerated stories of
27
     these individuals that significantly lacked credibility when compared with the full breadth of evidence
28
                                                            23
     Defendant’s Motion to Dismiss Indictment                                     Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 28 of 39


 1   known to the government. (See Wright Decl.). The agents also omitted significant exculpatory
 2   information to obtain a warrant. In this context, the details of the close relationship between HSI and
 3   Opening Doors, and the way that the statistics-money exchange works are grounds for impeachment.
 4   This is Brady material within the government’s possession that still has not been produced.
 5                  7.     Additional Potentially Outstanding Brady Material
 6          At the hearing on March 16, 2020, the Court noted that the U.S. Attorney’s Office (“USAO”)
 7   would be joining the case and the Defense could address its Brady requests to the new prosecutors. The
 8   Court also stated that the Court’s intention was to have as complete a disclosure as possible but not to
 9   sanitize the DOJ trial attorneys’ conduct to date. The Defense thereafter sent a letter to the USAO
10   concerning outstanding issues. (Ex. BBB-8). The USAO responded informing the Defense that given
11   the volume of discovery in the case, the USAO’s very recent withdrawal of recusal, and the COVID-19

12   pandemic, it would not be possible for the USAO to address the Defense’s concerns in time for this
13   briefing. (Ex. BBB-9). The Defense in turn responded that given the Sixth Amendment speedy trial
14   issue raised here, it would not be fair to give a second set of prosecutors more time for a second bite at
15   the apple. (Ex. BBB-10). The correspondence is attached for the Court’s consideration. (Ex. BBB-8-
16   10).
17   IV.    LEGAL STANDARDS AND ARGUMENT
18          A.      The Government’s Constitutional Obligations and Ethical Duties
19          Under Brady and its progeny, the government is required to produce evidence that exculpates a
20   defendant when such evidence is material to guilt or punishment. Brady v. Maryland, 373 U.S. 83 (1963),
21   and Giglio v. United States, 405 U.S. 150 (1972). Because this is a Constitutional obligation, Brady
22   material must be disclosed early and regardless of whether the defendant makes a request for it. See
23   Kyles v. Whitley, 514 U.S. 419, 432-33 (1995); U.S. v. Bagley, 475 U.S. 667, 676 (1985).
24          Under Giglio and its progeny, the government is required to produce material that impeaches a
25   witness. 405 U.S. at 154. That is, “[t]he government has a duty to turn over to the defense in discovery
26   all material information casting a shadow on a government witness’s credibility.” United States v. Blanco,
27   392 F.3d 382, 397 (9th Cir. 2004) (internal citations omitted). As with Brady material, Giglio material
28
                                                        24
     Defendant’s Motion to Dismiss Indictment                                Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 29 of 39


 1   must be disclosed regardless of whether the defendant makes a request for it. Kyles, 514 U.S. at 432-33.
 2          The duty under Giglio includes a duty to check agent personnel files for impeachment
 3   information. United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991). Evidence of an alleged victim’s
 4   criminal record must also be disclosed. United States v. Agurs, 427 U.S. 97 (1976). A prosecutor’s pre-
 5   trial obligations to disclose favorable or impeaching evidence may arise more broadly under a
 6   prosecutor’s ethical or statutory obligations. Cone v. Bell, 556 U.S. 449 (2009).
 7          “If the prosecutor delays disclosing information to which he or she has access, or if the
 8   prosecutor is aware of the existence of potentially exculpatory evidence, but fails to take the most
 9   rudimentary steps to obtain access to, to preserve, or to promptly disclose such evidence, then he
10   or she may be in violation of the duty established under Brady v. Maryland.” United States v.
11   Alderdyce, 787 F.2d 1365, 1370 (9th Cir. 1986)

12          Furthermore, because the government’s failure to turn over exculpatory information in its
13   possession is unlikely to be discovered and thus largely unreviewable, it is particularly important for the
14   prosecutor to ensure that a careful and proper Brady review is done. United States v. Alvarez, 86 F.3d
15   901, 905 (9th Cir. 1996). It is not the role of the prosecutor to decide that facially exculpatory evidence
16   need not be turned over because the prosecutor thinks the information is false. Id. “To the extent the
17   prosecutor is uncertain about the materiality of a piece of evidence, ‘the prudent prosecutor will resolve
18   doubtful questions in favor of disclosure.’” Id. (quoting United States v. Agurs, 427 U.S. 97, 108, 49 L.
19   Ed. 2d 342, 96 S. Ct. 2392 (1976)).
20          The prosecutor’s early Brady disclosure duty is grounded in the principle that “[t]he United States
21   Attorney is the representative not of an ordinary party to a controversy, but of a sovereignty whose
22   obligation to govern impartially is as compelling as its obligation to govern at all; and whose interest,
23   therefore, in a criminal prosecution is not that it shall win a case, but that justice shall be done. . . .
24   [W]hile he may strike hard blows, he is not at liberty to strike foul ones. It is as much his duty to refrain
25   from improper methods calculated to produce a wrongful conviction as it is to use every legitimate means
26   to bring about a just one.” Berger v. United States, 295 U.S. 78, 88 (1935). Being a prosecutor is a
27   privilege “and this privilege requires federal prosecutors to adhere to the highest standards of fairness and
28
                                                          25
     Defendant’s Motion to Dismiss Indictment                                  Case No. 2:18-CR-119-WBS-1
              Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 30 of 39


 1   justice.” United States v. Leslie, 759 F.2d 366, 373 (5th Cir. 1985) (citing Berger, 295 U.S. at 88). The
 2   rules of ethics also require a prosecutor to “[m]ake timely disclosure to the defense of all evidence or
 3   information known to the prosecutor that the prosecutor knows or reasonably should know tends to negate
 4   the guilt of the accused, mitigate the offense, or mitigate the sentence, except when the prosecutor is
 5   relieved of this responsibility by a protective order of the tribunal.” Cal. R. Prof. Conduct 5-110(G).
 6           B.      The Court’s Inherent Supervisory Power to Dismiss an Indictment
 7           District courts possess inherent supervisory power to dismiss an indictment for constitutional
 8   violations. (See infra, discussion of Chapman, Kojayan, and Green). Moreover, nothing in the law
 9   requires that a Brady violation be discovered at or after trial for a court to be able to exercise its inherent
10   supervisory powers to dismiss a case. The law does not enjoin a district court from dismissing an
11   indictment for late Brady disclosures simply because the material can now be used at trial. To the

12   contrary, the case law establishes that district courts have tremendous discretion in this regard and must
13   assess these matters on a case-by-case basis. The Ninth Circuit’s broad language shows that it is not the
14   timing of the Brady disclosure (pre- or post-trial) that controls. Rather, what controls is the significance
15   of the prejudice suffered by the defendant and the need to deter future misconduct in order to preserve
16   judicial integrity.
17           For example, in Chapman, the district court dismissed the indictment after discovery of Brady
18   material even though the case could have been re-tried with the benefit of the disclosed material. The
19   district court noted the unfairness of having the defense strategy previewed in the first trial only to have
20   the government clean up its case in the second. Chapman, 524 F.3d at 1080. A greater problem exists
21   in the present case—to wit, by withholding a significant amount of Brady material and forcing litigation
22   on the issue, the government has been able to extract almost the entirety of the Defense’s cross-
23   examination even before a first trial.
24           In Chapman, the defendant was at least able to develop some impeachment testimony at the initial
25   trial without first detailing its strategy to the government. Yet both the district and appellate courts found
26   that it was unfair to give the government a second chance to clean up its case. Id. Here, the prejudice is
27   greater because the government has secured a near-full preview of the Defense’s case even before any
28
                                                           26
     Defendant’s Motion to Dismiss Indictment                                    Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 31 of 39


 1   trial. The government knows that Brady is self-executing and the government is not allowed to withhold
 2   Brady material or require the Defense to first itemize nd explain its impeachment value. Doing so is a
 3   violation of due process that turns Brady on its head. It also invades Sixth Amendment confrontation
 4   rights by depriving the Defense of one of the most significant benefits of surprise cross-examination.
 5   Given the prosecution’s significant invasion into Defense strategy and the unfair advantage of the
 6   government being able to select, prepare, and question its witnesses in light of previewing the Defense’s
 7   case, a fair trial can no longer be ensured.
 8          In addition, had the Defense here chosen to go through trial first and then moved for a mistrial on
 9   the basis of Brady, it would have been a tremendous waste of resources. The Defense thus chose to be
10   proactive. Therefore, if this Court were to find that dismissal requires a Brady violation to be raised at
11   or after trial, it would result in an unfair windfall to the government from the Defense’s diligence. It

12   would set up an awkward incentive structure whereby defense counsel in the future would be encouraged
13   to not proactively raise such issues with courts prior to trial, but rather allow resources to be wasted and
14   raise the issue at or after trial. Worse yet, it would encourage prosecutors to ignore court orders and use
15   Brady material as a sword to preview the defense’s strategy like the prosecutors have done here. Such
16   results would offend both judicial integrity and judicial economy.
17          The proper methodology then is to assess the sanction in relation to the prejudice suffered and to
18   the need to prevent future misconduct, which is precisely the holding in Chapman. 524 F.3d at 1085 (a
19   district court may dismiss an indictment to “remedy [] the violation of a recognized statutory or
20   constitutional right,” “to preserve judicial integrity,” and “to deter future illegal conduct”).
21          The holding in Kojayan leads to the same result. After finding a violation of defendant’s due
22   process right based upon the government’s failure to disclose Brady material, the Ninth Circuit vacated
23   the judgment of conviction and remanded the case to the district court “to determine whether to retry the
24   defendants or dismiss the indictment with prejudice as a sanction for the government’s misbehavior.”
25   Kojayan, 8 F.3d at 1323-1325. Like in Chapman, the defendant in Kojayan could have been retried with
26   the newly disclosed evidence, but the Ninth Circuit found it important to highlight that dismissal with
27   prejudice would be an appropriate remedy as “supervisory power may be used as a means of establishing
28
                                                           27
     Defendant’s Motion to Dismiss Indictment                                   Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 32 of 39


 1   standards of conduct before the court.” Kojayan, 8 F.3d at 1325 (internal quotations and citations
 2   omitted); see also Blanco, 392 F.3d at 395 (remanding to the district court for further factfinding to
 3   determine the full extent of the Brady/Giglio violations and consider a range of sanctions, including
 4   dismissal of the indictment for governmental misconduct).
 5          The dismissal Dr. Sheikh seeks is not unprecedented. On November 14, 2008, the Honorable
 6   Brian Holeman of the Superior Court of the District of Columbia dismissed with prejudice a robbery and
 7   assault case based on a Brady violation prior to trial. United States v. Theresa Green aka Tracy Tobin,
 8   Criminal No. 2004 FEL 6457, Memorandum and Order (November 14, 2008). The violation in Green
 9   was less egregious than the pattern of violations in this case. Nevertheless, Judge Holeman wrote with
10   undisguised dismay of the length of time that passed and the numerous court hearings that were held
11   while the Brady information remained undisclosed: “The complaining witness gave her statement to the

12   police on October 16, 2004, yet this information was not provided to Defendant until a year and a half
13   later. In the interim, there were eleven (11) status hearings, four (4) trial dates and a court order requiring
14   that Government produce any additional Brady information.” Id. at 10 (emphasis in original).
15          Here, the government has had the exculpatory material for over five (5) to seven (7) years, the
16   case has been pending for almost two years, there was a direct Court order eight (8) months ago (with
17   guidance) to produce all Brady material by the end of August 2019, there have been twelve 12 days of
18   hearings/status conference, several hearings have had to be continued, issues will need to be re-briefed
19   due to the government’s lack of compliance with the Court’s Brady disclosure order, the government has
20   unfairly gained tremendous insight into the Defense’s strategy, and the case has languished unreasonably
21   long due to the government failures. Under these circumstances, the Ninth Circuit gives this Court at
22   least as much supervisory authority to dismiss the case as Judge Holeman exercised in Green. See supra,
23   discussion of Chapman and Kojayan.
24          C.      Government Negligence in Violation of the Sixth Amendment Right to a Speedy
                    Trial
25
            Under the standards set by the Ninth Circuit in Mendoza, Dr. Sheikh respectfully requests that
26
     this Court dismiss the indictment in exercise of the Court’s inherent supervisory powers to remedy the
27
     constitutional violation of Dr. Sheikh’s speedy trial rights that was compounded by the repeated violations
28
                                                           28
     Defendant’s Motion to Dismiss Indictment                                    Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 33 of 39


 1   of Dr. Sheikh’s constitutional Brady rights. See Mendoza, 530 F.3d at 762-64. Negligence on the part
 2   of the government suffices for dismissal. Mendoza, 530 F.3d at 762.
 3                  1.      Legal Standard
 4          In Mendoza, the Ninth Circuit underscored, “The Sixth Amendment guarantees that criminal
 5   defendants ‘shall enjoy the right to a speedy and public trial . . . .’” Mendoza, 530 F.3d at 762 (citing
 6   U.S. Const. amend. VI). To determine whether a defendant’s Sixth Amendment speedy trial right has
 7   been violated, courts balance the following four factors: (i) length of delay, (ii) the reason for the delay,
 8   (iii) the defendant’s assertion of her right, and (iv) prejudice to the defendant. Id. (citing Barker v. Wingo,
 9   407 U.S. 514, 530 (1972)).
10          “None of these four factors are either necessary or sufficient, individually, to support a finding
11   that a defendant’s speedy trial right has been violated. Rather the factors are related and must be

12   considered together with such other circumstances as may be relevant. Further, the balancing of these
13   factors, and other relevant circumstances, must be carried out with full recognition that the accused’s
14   interest in a speedy trial is specifically affirmed in the Constitution.” Mendoza, 530 F.3d at 762 (internal
15   citations and quotation marks omitted).
16                  2.      Analysis
17          Length of Delay. “For speedy trial claims, the length of the delay is measured from the time of
18   the indictment to the time of trial. If the length of delay is long enough to be considered presumptively
19   prejudicial, an inquiry into the other three factors is triggered. Generally, a delay of more than one year
20   is presumptively prejudicial.” Mendoza, 530 F.3d at 762 (internal citations and quotation marks omitted)
21   (emphasis added).
22          The delay here, which is significantly over one year (approximately one year and eight months to
23   date), creates a presumption of prejudice. The investigation in this case began in June 2013. It appears
24   that nearly all facts upon which the indictment is based and all key government witnesses were known to
25   the government by July 2, 2013, if not just a couple of months after that. (See generally DE 1).
26   Nevertheless, the case was charged approximately five years later on June 21, 2018. Since then, another
27   one year and eight months have passed as the government continues to trickle out Brady material in
28
                                                           29
     Defendant’s Motion to Dismiss Indictment                                    Case No. 2:18-CR-119-WBS-1
               Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 34 of 39


 1   piecemeal fashion, unreasonably requiring the Defense to issue-spot exculpatory material for the
 2   government and explain its impeachment value.
 3             Reason for Delay. The Ninth Circuit has held that prejudice may be presumed when the delay
 4   results from negligence on the part of the government. Mendoza, 530 F.3d at 762 (prejudice was
 5   presumed upon a finding that government acted with negligence in locating the defendant) (emphasis
 6   added).
 7             In this case, negligence is a foregone conclusion because the government’s misconduct here
 8   (discussed above) is at least reckless. Furthermore, the violations here—repeated failures to disclose
 9   Brady material despite a Court order and repeated warnings—is far worse a reason for delay than is
10   negligence in locating a defendant, which was the error found to be sufficiently prejudicial in Mendoza.
11   See id. This factor establishes severe prejudice and heavily favors dismissal.

12             Defendant’s Assertion of Speedy Trial Right. This factor is somewhat odd to consider in the
13   context of this case. Dr. Sheikh’s constitutionally guaranteed speedy trial right attached at indictment,
14   and whenever she waived time, it was under the good-faith belief that the government understood its
15   Brady obligations and had expeditiously produced Brady material. It turns out, however, that the
16   government had been holding on to Brady material and still may be holding on to Brady material. In this
17   context, the waivers are a bit meaningless.
18             Prejudice.   As discussed above, prejudice may be presumed when the delay results from
19   negligence on the part of the government. Mendoza, 530 F.3d at 762. Because the government’s Brady
20   violations here went far beyond negligence, prejudice is presumed and no further discussion is needed.
21             Nevertheless, for purposes of completeness, it should be noted that the Supreme Court has
22   recognized three additional “forms of prejudice that can result from post indictment delay: (1) oppressive
23   pretrial incarceration, (2) anxiety and concern of the accused, and (3) the possibility that the [accused’s]
24   defense will be impaired by dimming memories and loss of exculpatory evidence.” Mendoza, 530 F.3d
25   at 764. While the first of the three factors is inapposite, the latter two are present here. It goes without
26   saying that a person of Dr. Sheikh accomplishments, stature, and position within the community has
27   suffered and continues to suffer incredible anxiety and embarrassment as the government persists in its
28
                                                         30
     Defendant’s Motion to Dismiss Indictment                                  Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 35 of 39


 1   irresponsible indictment. In addition, the possibility of memories being dimmed and loss of exculpatory
 2   evidence (especially in light of the government’s already known reckless actions) is ever looming.
 3          Finally, at the February 25, 2020 hearing, as to prejudice, the Court also underscored:
 4                  There’s some prejudice already. The prejudice has been not only to
                    defense counsel, but to the Court. I come out here this morning ready to
 5                  hear arguments ready to hear testimony, if necessary, and ready to decide
                    at the end of those arguments and testimony the Franks motion. Now, we
 6                  have to put it over, and I have to go through that again. Mr. Almadani has
                    to put additional time, which, I assume, he bills to his client on this case
 7                  now, because he wasn’t able to go over these materials earlier in
                    connection with the motion. There’s already some prejudice.
 8
     (Ex A. R/T 2/25/2020 at 21).
 9
            Additional substantial prejudice is noted in the subsequent section. (See infra., pp. 33-34). Thus,
10
     for the foregoing reasons, the indictment should additionally be dismissed on Speedy Trial grounds under
11
     Mendoza.
12
            D.      Reckless Disregard for Government’s Constitutional Obligations
13
            Under the standards set by the Ninth Circuit in Chapman, Dr. Sheikh respectfully requests that
14
     this Court dismiss the indictment in exercise of the Court’s inherent supervisory powers to remedy the
15
     flagrant misbehavior by the government in recklessly disregarding Dr. Sheikh’s constitutional Brady
16
     rights; a dismissal would to preserve judicial integrity of these proceedings and deter future misbehavior.
17
     See Chapman, 524 F.3d at 1085. Recklessness on the part of the government suffices for dismissal. Id.
18
                    1.      Legal Standard
19
            In Chapman, the Ninth Circuit reiterated that a district court may exercise its supervisory power
20
     “to implement a remedy for the violation of a recognized statutory or constitutional right; to preserve
21
     judicial integrity by ensuring that a conviction rests on appropriate considerations validly before a jury;
22
     and to deter future illegal conduct.” Chapman, 524 F.3d at 1085 (quoting United States v. Simpson, 927
23
     F.2d 1088, 1090 (9th Cir. 1991). “However, because dismissing an indictment with prejudice encroaches
24
     on the prosecutor’s charging authority, this sanction may be permitted only in cases of flagrant
25
     prosecutorial misconduct.” Chapman, 524 F.3d at 1085 (9th Cir. 2008) (internal citations and quotation
26
     marks omitted).
27
            For a district court to find “flagrant misbehavior” on the part of the government, the court need
28
                                                         31
     Defendant’s Motion to Dismiss Indictment                                 Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 36 of 39


 1   not find intentional misconduct; rather, a finding of “reckless disregard for the prosecution’s
 2   constitutional obligations” is sufficient for dismissal. Chapman, 524 F.3d at 1085 (“We have never
 3   suggested, however, that ‘flagrant misbehavior’ does not embrace reckless disregard for the prosecution’s
 4   constitutional obligations.”) (emphasis added).
 5          A court may dismiss an indictment under its supervisory powers only when the defendant suffers
 6   substantial prejudice and where no lesser remedial action is available. Chapman, 524 F.3d at 1087.
 7                  2.     Analysis
 8          Flagrant Misbehavior. For the Court to find “flagrant misbehavior,” the Court must find that
 9   the government either recklessly or intentionally disregarded its constitutional obligations. Chapman,
10   524 F.3d at 1085. The Brady violations here are numerous and flagrant. A key flagrancy is that at
11   multiple junctures (almost reaching double digits) the government falsely represented to the Court and to

12   the Defense that all Brady material had been produced. Even after being explained the Brady obligation
13   repeatedly and being given multiple chances to become compliant, the government did not take heed.
14          The government had not made full Brady disclosures over a year into the indictment, yet it
15   represented multiple times that it had. When the Court explained the Brady obligation to the government
16   and ordered all Brady material to be produced by August 30, 2019, the government did not take the order
17   sufficiently seriously. It produced some Brady discovery on August 29, 2019, but intentionally omitted
18   the most significant impeachment material, which showed that Agent Webster had provided false
19   statements under penalty of perjury (this disclosure was made on March 11, 2020, only upon the
20   Defense’s insistence after revealing cross-examination strategy).      The government also purposely
21   redacted phone numbers showing that the alleged victims were clearly lying (this was disclosure made
22   on March 13, 2020, again, only upon the Defense’s insistence after revealing cross-examination strategy).
23   The government had reviewed agent notes containing significant exculpatory material yet chose to
24   withhold those notes; the prosecutors tried to have the Franks hearing cancelled so that the notes would
25   not need to be disclosed; and they disclosed the notes essentially on the eve of the hearing only when it
26   became clear that the subject of the notes may come up at the hearing. The government also chose to
27   withhold information about the agents’ knowledge of cheap eateries nearby that would impeach the
28
                                                        32
     Defendant’s Motion to Dismiss Indictment                               Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 37 of 39


 1   agents’ claim that the alleged victims had nowhere to eat. The list is large and there are issues that remain
 2   outstanding, but one thing is clear: the government was at least reckless in disregarding its constitutional
 3   obligations.
 4          Substantial Prejudice. The prejudice here is substantial and list is long.
 5          (i)     The Defense has been forced to reveal a significant portion of its impeachment strategy to
 6   the government in order to receive Brady material that should have been provided in the first place;
 7   having unfairly secured the Defense’s strategic positions, the government can now use the information
 8   to make its own strategic choices about witness selection, preparation, and direct examination, which
 9   inevitably results an uncurable violation of Defendant’s due process and cross-examination rights;
10          (ii)    Without a timely Brady disclosure, Dr. Sheikh has not been able bring pre-trial motions
11   with full information, which in turn has hampered her ability to take the case to trial as speedily as the

12   Sixth Amendment guarantees;
13          (iii)   Dr. Sheikh was deprived of a significant confrontation opportunity when the government
14   called HSI Special Agent Carol Webster (“Webster”) (now retired) to the stand as the key and sole
15   prosecution witness in September and December 2019 without disclosing her I-914B certifications in this
16   case; these certifications show (by all objective standards) that Webster knowingly made false statements
17   under penalty of perjury and affirmatively helped Prakash and Alfredo commit immigration fraud;
18          (iv)    Dr. Sheikh has had to borrow and spend over $30,000 of dollars in legal fees and costs, in
19   bringing motions and making specific repeated requests to have the government comply with its
20   constitutional duty to disclose Brady material (Almadani Decl. at ¶ 7);
21          (iv)    If the case is not dismissed, Dr. Sheikh will incur tens of thousands of dollars more in
22   additional legal fees and costs to re-brief issues that were unable to be fully briefed previously because
23   the government had not timely made its Brady disclosures consistent with the Court’s July 2019 order
24   (Almadani Decl. ¶ 8);
25          (v)     Because of the unreasonable delays, Dr. Sheikh must now live with the fear of dying due
26   to the COVID-19 pandemic without having a full opportunity to exonerate herself in this ill-charged case;
27           (vi)   Judicial integrity has been undermined by a lack of government diligence in complying
28
                                                          33
     Defendant’s Motion to Dismiss Indictment                                  Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 38 of 39


 1   with the Court’s Order on July 29, 2019.
 2          (vii)    Scarce judicial recourses have been wasted because a number of hearings have needed to
 3   be continued; and
 4          (viii)   Additional resources will be wasted because issues such as Franks and grand jury
 5   disclosure will need to be re-briefed with the more complete information the Defense now has.
 6          No Lesser Remedial Action is Sufficient. Given the significant prejudice, nothing short of
 7   dismissal will suffice. The government has unfairly withheld Brady material to secure a near complete
 8   view of the Defense’s cross-examination strategy on a myriad of fronts, which it can now use to select,
 9   prepare, and examine its witnesses. This unfair advantage to the government offends Defendant’s due
10   process and confrontation rights.
11          Dr. Sheikh was deprived of a significant confrontation and cross-examination opportunity of

12   Agent Carol Webster in September and December 2019; now that the government has seen the Defense’s
13   hand, the prejudice cannot be reversed even at trial.
14          The government’s reckless disregard for its constitutional obligations has and is continuing to cost
15   Dr. Sheikh tens of thousands of dollars; every defendant must fund her defense, but it is not fair for the
16   government to bankrupt a defendant by refusing to comply with its own constitutional obligations.
17          There are outstanding Brady issues and the prosecutors have proven themselves unreliable to
18   address them. Substituting in new prosecutors is unfair to Dr. Sheikh and would only exacerbate the
19   Sixth Amendment speedy trial violation caused by the government’s conduct.
20          The government’s significant disregard of Court’s disclosure order has already undermined
21   judicial integrity. The Court warned the government that the severest of sanctions authorized by law
22   would be levied if it were discovered that the government had still not produced all Brady material after
23   February 25, 2020. Significant violations have come to light since then. Therefore, the only way to
24   restore the judicial integrity and prevent such conduct in the future is to follow through.
25          E.       Outrageous Government Conduct
26          “The court may exercise its inherent, supervisory powers to dismiss an indictment because of
27   outrageous government conduct.” Restrepo, 930 F.2d at 712. “The defense applies only to conduct
28
                                                         34
     Defendant’s Motion to Dismiss Indictment                                  Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 95 Filed 03/24/20 Page 39 of 39


 1   which is so grossly shocking and so outrageous as to violate the universal sense of justice.” Id. The
 2   grossly false certifications provided by the Agent Webster under penalty of perjury and overlooked by
 3   Agent Reese show that agents have been helping the alleged victims commit immigration fraud to build
 4   an unsupported case against Dr. Sheikh. (Compare Ex. LLL and MMM to Wright Decl.). Moreover, the
 5   fact that the prosecutors have received positive press coverage in this case and then intentionally tried to
 6   conceal the false certifications adds considerably to the shock of what has occurred here. (See Ex. JJJ).
 7   Examined from an objective standard, the agents’ conduct in ignoring a large amount of exculpatory
 8   evidence and helping the alleged victims commit immigration fraud on the USCIS does violate a universal
 9   sense of justice. The action should additionally be dismissed for outrageous government conduct.
10          Indeed, at least one former supervisory agent with the Department of Homeland Security
11   Investigations (“HSI”), David Wright, looking at this case with fresh eyes has opined that under the HSI’s

12   investigatory standards in 2013, this case should have been closed based on what the agents saw and
13   learned at the “welfare check” and interviews they had conducted by July 2, 2013. (See Wright Decl.).
14          F.         Other Mitigating Factors
15          When it comes to human trafficking, forced labor, and indentured servitude, Dr. Sheikh is not the
16   usual suspect. She is a highly decorated physician. (Ex. QQQ). She is well-respected by colleagues and
17   community leaders. (Ex. RRR). And she is beloved by her patients. (Ex. SSS). Given the significant
18   weaknesses of the case and the more significant constitutional violations that have occurred, justice will
19   be served only by a dismissal on any and all grounds the Court deems appropriate.
20   V.     CONCLUSION
21          For the foregoing reasons, Dr. Sheikh respectfully requests that the Court dismiss the indictment
22   with prejudice.
23    Dated: March 23, 2020                            Respectfully submitted,
24                                                     ALMADANI LAW
25
                                                       /s/ Yasin M. Almadani
26                                                     Yasin M. Almadani, Esq.
                                                       Attorney for Defendant
27
28
                                                         35
     Defendant’s Motion to Dismiss Indictment                                 Case No. 2:18-CR-119-WBS-1
